§
  GLENN HEGAR, COMPTROLLER OF
  PUBLIC ACCOUNTS OF THE STATE
                                                  §
  OF TEXAS and KEN PAXTON,
                                                                   No. 08-20-00229-CV
  ATTORNEY GENERAL OF THE
                                                  §
  STATE OF TEXAS,
                                                                     Appeal from the
                                                  §
  Appellants,
                                                                    353rd District Court
                                                  §
  v.
                                                                  Of Travis County, Texas
                                                  §
  SPACE CITY MANAGEMENT,
                                                                   (D-1-GN-19-005242)
  L.L.C.,
                                                  §
  Appellee.
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for lack of jurisdiction. We therefore dismiss the appeal for lack of jurisdiction, in

accordance with this Court’s opinion. We further order that Appellants pay all costs of this appeal,

and that this decision shall be certified below for observance.


       IT IS SO ORDERED THIS 29TH DAY OF NOVEMBER, 2021.


                                              YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.